Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2021

                                      No. 04-21-00038-CV

               IN THE INTEREST OF R.H.B., III AND C.D.B., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-16615
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on June 16, 2021. On June 11, 2021, appellant filed
an unopposed motion to extend the time in which to file the brief. Appellant’s counsel, Ms.
Jessica Lambert, stated she requested a supplemental clerk’s record “in April 2020.” Ms.
Lambert did not provide this court with a copy of her request, proof that payment has been made
for the supplemental record, or a list of the items she wished included in the supplemental
record. Because Ms. Lambert did not provide this court with this information, this court is unable
to order the district clerk to file a supplemental record by a date certain. On June 11, 2021, this
court granted the request for an extension of time and ordered Ms. Lambert to file appellant’s
brief no later than August 2, 2021. Ms. Lambert was cautioned that further requests for an
extension would be disfavored absent extenuating circumstances.

       On June 30, 2021, Ms. Lambert filed a response to our order in which she stated she
requested the supplemental clerk’s record on April 29, 2021 and paid for the record. Attached
to the response was a file-stamped copy of her request to the district clerk requesting the
documents to be included in the supplemental record.

       The district clerk is hereby ORDERED to file with this court, no later than July 12,
2021, a supplemental clerk’s record containing the following documents:

       1. Motion for Reconsideration filed on 12/02/2020;
       2. Order on Motion for Enforcement and Contempt signed on 02/03/2021;
       3. Motion to Set Aside, Correct, Amend and/or Reform Judgment filed on 03/03/2021;
       4. Referral Order on Motion to Set Aside, Correct, Amend and/or Reform Judgment
signed on 04/12/2021;
       5. Final Order on Motion to Set Aside, Correct, Amend and/or Reform Judgment signed
on 04/12/2021;
       6. This Request for Supplemental Clerk’s Record;
       7. The Court's Docketing Sheet; and
        8. A certified Bill of Costs, including the cost of preparing the clerk’s record, showing
credits for payments made.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court